Appeal from an award of the Workmen’s Compensation Board in a death case. The appellants contend that the decedent was an employee of an independent contractor and not an employee of the appellant Hilltop Terrace, Inc. Hilltop Terrace, Inc. was engaged in remodeling a sanitarium building for the purpose of converting it into an apartment house. Two plumbers, Steingart and Bernstein, were engaged at the rate of $2.50 per hour *854each, to do the plumbing work. All materials were supplied by Hilltop Terrace, Inc., although the plumbers used their own tools. They were authorized to hire helpers when necessary in order to complete the work on time. Bernstein hired the decedent at the rate of $2 per hour; he testified that he did so on behalf of the appellant and not on his own behalf. Steingart and Bernstein made no profit upon the services rendered by the decedent, charging the appellant the exact amount which they paid the decedent. The board was amply justified in finding that Steingart and Bernstein were employees of the appellant and that the decedent was likewise its employee. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Poster, P. J., Coon, Halpern, Zeller and Gibson, JJ.